DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 was filed after the mailing date of the Application on 05/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willi Hecking (DE 102007026162) and in view of Weidner (DE 3239682 A1).
With regards to claim 1:
 	Willi Hecking discloses (refer to Fig. 1 & 2 below) a pressure reducer (10) comprising:
a housing (12) comprising an inlet pressure chamber (14) and an outlet pressure chamber (16), 
a valve (V) positioned in the housing,
	wherein in a closed position the valve separates the inlet pressure chamber (14) from the outlet pressure chamber (16), and in an open position the valve (V) connects the inlet pressure chamber (14) and the outlet pressure chamber (16),
 	wherein the valve (V) has a diaphragm (64) acting on a valve tappet (58) (the diaphragm separates a fluid conducting region (34) and a non-fluid-conducting region (N)), on which diaphragm, by providing a pressure reducing function, a spring force of a spring element (70) acting in the opening direction of the valve (V) acts on the one hand and a force that is a function of the pressure prevailing in the outlet pressure chamber (16) acting in the closing direction of the valve (V) acts on the other hand,
 	a valve body (46) attached to the valve tappet (58, S), wherein the valve body (46) in the closed position, bears against a valve seat (56) in a sealing manner and in open position is raised off the valve seat (56), and 
 	wherein the spring element (70) is arranged between a first spring plate (72) facing the diaphragm (64) and a second spring plate (66) facing away from the diaphragm (64), and
	a sensor (30, 32) for detecting leakage of fluid is integrated into the pressure reducer, wherein the sensor.
Willi Hecking does not disclose the sensor is integrated into a non-fluid-conducting region of the pressure reducer, and wherein the sensor is associated with a portion of the valve 
[AltContent: textbox (S)][AltContent: arrow][AltContent: textbox (N)][AltContent: arrow]
    PNG
    media_image1.png
    970
    728
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    746
    785
    media_image2.png
    Greyscale

Fig. 2
Weidner discloses (refer to Fig. 3 below) a leak detection device for detecting water leak in a water piping system, comprising: a first interior chamber (12a) which is a fluid-conducting region being connectable to receive a stagnation volume of water when the water through the piping system is stopped by a valve (23), a second interior chamber (12b) which is a non-fluid-conducting region being separated from the first interior chamber (12a) by a diaphragm (14), the spring (16) providing a force acting  on the diaphragm to move the diaphragm in the direction of the first interior chamber (12a) into the stagnation volume; a sensor unit (17) comprising a sensor element (19) for sensing parameter being representative of the force provided by the spring (16), 

    PNG
    media_image3.png
    1213
    937
    media_image3.png
    Greyscale

Fig. 3

Willi Hecking, as modified, discloses the pressure reducer of claim 1.
With regards to claim 2:
Willi Hecking, as modified, discloses the pressure reducer of claim 1, wherein the sensor (17) is configured serves to detect leakage when the valve (V) is closed in a fluid chamber coupled to the outlet pressure chamber (16) or in a fluid line coupled to the outlet pressure chamber.
With regards to claim 5:
Willi Hecking, as modified, discloses the pressure reducer of claim 1, wherein the sensor (17) is associated (via shaft (S)) with the first spring plate (72) facing the diaphragm (64) or cooperates (via shaft (S)) with the first spring plate (72) facing the diaphragm (64).
With regards to claim 7:
Willi Hecking, as modified, discloses the pressure reducer of claim 1, wherein the sensor (17) is associated with a portion of the valve tappet (58, S) or cooperates with a portion of the valve tappet (58, S) that protrudes into a fluid-conducting region (N) of the pressure reducer.

With regards to claim 8:
Willi Hecking, as modified, discloses the pressure reducer of claim 1, wherein the sensor (17) is associated (via valve tappet (58, S)) with the valve body (46) or cooperates (via valve tappet (58, S)) with the valve body (46).
With regards to claim 9:
Willi Hecking, as modified, discloses (Willi Hecking [0045]-[0047]) the pressure reducer of claim 1, further comprising a control unit (22), wherein the sensor (17) is coupled to the control unit (22), and wherein the control unit is configured to detect a leakage greater than a limit value, and close the valve in response to detecting the leakage greater than the limit value.
With regards to claim 10:
Willi Hecking, as modified, discloses (refer to Fig. 1-3 above) a pressure reducer comprising,
a housing (90) comprising an inlet pressure chamber (14) and an outlet pressure chamber (16); a valve (V) positioned in the housing,
wherein in a closed position the valve separates the inlet pressure chamber from the outlet pressure chamber, and in an open position connects the inlet pressure chamber and the outlet pressure chamber,
wherein the valve comprises:
a diaphragm (64) acting on a valve tappet (58, S), on which diaphragm, by providing a pressure reducing function, a spring force of a spring element (70) acting in an opening direction of the valve acts on the one hand and a force that is a function of the pressure prevailing in the outlet pressure chamber acting in a closing direction of the valve acts on the other hand;

wherein the spring element (70) is arranged between a first spring plate (72) facing the diaphragm and a second spring plate (66) facing away from the diaphragm; and 
a sensor (17) configured to detect leakage,
wherein the sensor is integrated into a non-fluid-conducting region (N) of the pressure reducer, and
wherein the sensor is associated (via shaft (S)) with the first spring plate (72) facing the diaphragm or cooperates (via shaft (S)) with the first spring plate facing the diaphragm.
With regards to claim 11:
Willi Hecking, as modified, discloses the pressure reducer of Claim 10, wherein the sensor is configured to detect leakage when the valve is closed in a fluid chamber coupled to the outlet pressure chamber (16) or in a fluid line coupled to the outlet pressure chamber.
With regards to claim 12:
Willi Hecking, as modified, discloses the pressure reducer of Claim 10, wherein the sensor (17) is associated with a portion (S) of the valve tappet (58, S) or cooperates with a portion (58) of the valve tappet (58, S) that protrudes into a fluid-conducting region (34) of the pressure reducer.
With regards to claim 13:
Willi Hecking, as modified, discloses the pressure reducer of Claim 10, wherein the sensor (17) is associated (via shaft tappet (58, S)) with the valve body or cooperates with the valve body.
With regards to claim 14:
Willi Hecking, as modified, discloses (Willi Hecking [0045]-[0047]) the pressure reducer of Claim 10, further comprising a control unit (22), wherein the sensor (17) is coupled to the control unit and, wherein the control unit is configured to detect a leakage greater than a limit value and close the valve in response to detecting the leakage greater than the limit value.
With regards to claim 15:
Willi Hecking, as modified, discloses (refer to Fig. 1-3 above) a pressure reducer comprising:
a housing (90) comprising an inlet pressure chamber (14) and an outlet pressure chamber (16); 
a valve (V) positioned in the housing,
wherein in a closed position the valve separates the inlet pressure chamber from the outlet pressure chamber, and in an open position connects the inlet pressure chamber and the outlet pressure chamber,
wherein the valve comprises:
a diaphragm (64) acting on a valve tappet (58, S), on which diaphragm, by providing a pressure reducing function, a spring force of a spring element (70) acting in an opening direction of the valve acts on the one hand and a force that is a function of the pressure prevailing in the outlet pressure chamber acting in a closing direction of the valve acts on the other hand;
a valve body (46) attached to the valve tappet (58, S), wherein the valve body, in the closed position of the valve, bears against a valve seat (56) in a sealing manner and in the open position of the valve is raised off the valve seat; and


a sensor (17) configured to detect leakage,
wherein the sensor (17) is integrated (via valve tappet (58, S) into a fluid-conducting region (34) of the pressure reducer, wherein the sensor (17) is associated (via valve tappet (58, S)) with the valve body (46) or cooperates with the valve body, and
wherein the sensor is configured to detect a movement of the valve body (46).
With regards to claim 16:
Willi Hecking, as modified, discloses the pressure reducer of Claim 15, wherein the sensor (17) is configured to detect leakage when the valve (46) is closed in a fluid chamber coupled to the outlet pressure chamber (16) or in a fluid line coupled to the outlet pressure chamber.
With regards to claim 17:
Willi Hecking, as modified, discloses the pressure reducer of Claim 15, wherein the sensor (17) is associated with a portion (S) of the valve tappet (58, S) or cooperates with a portion of the valve tappet that protrudes into a non-fluid-conducting region (N) of the pressure reducer.
With regards to claim 18:
Willi Hecking, as modified, discloses the pressure reducer of Claim 15, wherein the sensor is associated (via valve tappet (58, S) with the first spring plate (72) facing the diaphragm or cooperates with the first spring plate facing the diaphragm.


With regards to claim 19:
Willi Hecking, as modified, discloses the pressure reducer of Claim 15, wherein the sensor (17) is associated with a portion (S) of the valve tappet (58, S) or cooperates with a portion (58) of the valve tappet (58, S) that protrudes into a fluid-conducting region (34) of the pressure reducer.
With regards to claim 20:
Willi Hecking, as modified, discloses (Willi Hecking [0045]-[0047]) the pressure reducer of Claim 15, further comprising a control unit (22), wherein the sensor (17) is coupled to the control unit and, wherein the control unit is configured to detect a leakage greater than a limit value and close the valve in response to detecting the leakage greater than the limit value.
With regards to claim 21:
Willi Hecking, as modified, discloses the pressure reducer of Claim 15, wherein the sensor (17) is configured to detect a movement of the valve body (46) in the micrometer range when the valve is in the closed position (Weidner, [0062], [0071]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753